ON MOTION TO DISMISS
Before LEMMON, STOULIG and BEER, JJ.
PER CURIAM.
This matter comes before us by reason of motions to dismiss filed in behalf of plaintiff-appellee.
An examination of the record indicates that defendant-appellant did not file a verification of his answer until three days after filing the bond as security for the appeal. Thus, there was no verification in the *576record which is properly before us on appeal, and there has been no timely compliance with the oath requirement of C.C.P. Article 4735 (see Alexander v. Williams,, La.App., 205 So.2d 456), and the suspensive appeal must be dismissed at appellant’s cost. It is so ordered.
APPEAL DISMISSED.